DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 23 May 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) (previously cited) in view of Chung (US 20150136269 A1) (previously cited) and Kesch (DE-19930984-A1, herein English machine translation used for all citations) (previously cited cited).
Regarding claim 1, Herborth teaches a textile hose for encasing elongated objects (conduit 22) (Herborth, abstract, Par. 0002, 0017-0020, and Fig. 1-2) comprising: a) a radially elastic outer layer (26) made from wear-resistant material (Herborth, Par. 0006-0007, 0017-0020, 0023-0025, and Fig. 1-2 – see “protective layer” and “shrinkable”) and b) at least one inner layer (24) made from thermally insulating material (Herborth, abstract, Par. 0007, and 0017-0020). Herborth satisfies the limitation of the hose being a textile hose because it comprises material of woven fibers (Herborth, Par. 0020 – see “densely woven, high temperature glass fibers”). Herborth further teaches that the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer layer sleeve shrinks around and compresses the insulating materials of the inner layer to yield a constructed braided fabric-thermal insulation structure (Herborth, abstract, Par. 0019-0020). As Herborth teaches a radially elastic hose as stated above that covers an elongate object, it would be inherent that the textile hose can be expanded onto said elongated object and fixed into place. Further, the action of expanding the hose and fixing it onto an elongated object can be considered an operation and therefore satisfies the broad limitation regarding a single operation. Therefore, Herborth renders obvious the claimed limitation of being adapted to be expanded in a single operation and pulled onto said elongated objects and fixed in the desired position.
The recitation in the claims that the hose is “adapted to be expanded in a single operation and pulled onto said elongated objects and fixed in the desired position” is merely an intended use. Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Herborth discloses a hose as presently claimed, it is clear that the hose of Herborth would be capable of performing the intended use, i.e. being expanded in a single operation and pulled onto said elongated objects and fixed in the desired position, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Herborth does not teach that the outer layer and the at least one inner layer are joined together along zones extending axially and being spaced apart from one another wherein the outer layer and the at least one inner layer define longitudinal chambers therebetween, wherein each longitudinal chamber comprises filler threads.
Chung teaches a textile hose comprising an outer layer (outer sheath 20), a fabric woven layer (30), and an inner layer (inner lining 10) wherein the outer layer and inner layer are joined together by textile binding (Chung, abstract, Par. 0001, 0009, and 0031-0033 – see “attached to each other through a plurality of openings of the fabric woven layer”).
Kesch teaches a textile braided hose (Kesch, Par. 0001) comprising plies of threads wherein the plies of threads contain a longitudinal chamber therebetween containing a filling (insulating) thread (Kesch, Par. 0004-0005, 0016-0017, Claims 5-6, and Figs. 1 and 4).
Since Herborth, Chung, and Kesch are all analogous art as they all teach textile hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herborth with the teachings of Chung and attach the outer layer and the inner layer together through a plurality of openings of the fabric woven layer. This prevent the outer and inner layer from being detached during deformation, as well as ensure that the hose is not ruptured even if the outer layer is damaged (Chung, Par. 0031-0034). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Herborth and include the threads (8) of Kesch between the inner and outer layer of Herborth. This would allow for further insulation as well as excellent anti-drone effect (Kesch, Par. 0016).
The modification as stated above would result in the outer layer and the inner layer of Herborth being joined together in places by a textile binding or by sewing or by bonding as taught by Chung. The modification further would result in the outer layer and the inner layer being joined together along zones extending axially and being spaced apart from one another wherein the outer layer and the at least one inner layer define longitudinal chambers therebetween, wherein each longitudinal chamber comprise the filler threads (8) of Kesch. Further, it would have been obvious to one of ordinary skill in the art to duplicate the thread (8) of Kesch within the chambers to further improve insulation, see MPEP 2144.04, VI. Therefore, Herborth in view of Chung and Kesch as stated above satisfies the claim 1 limitations.
Regarding claim 7, modified Herborth teaches that the outer layer is coated or impregnated with an agent which increases the wear resistance (Herborth, Par. 0020 – see “nickel-plated copper braid” or “heat-treated aluminium coated fiberglass braid”).
Regarding claim 8, modified Herborth teaches that the at least one inner layer is impregnated or coated with an agent which increases thermal conductivity (Herborth, Par. 0019 – see “tape including ceramic material”).
Regarding claim 10, modified Herborth teaches that the at least one inner layer is wetted internally with an adhesive (Herborth, Par. 0019).
Regarding claim 12, modified Herborth teaches all of the elements of the claimed invention as stated above for claims 1, 7-8, and 10 as stated above. Modified Herborth therefore teaches a textile hose that is made of substantially the same materials with the same insulating layer. Therefore, if modified Herborth was tested in the same manner as the instant specification, one of ordinary skill in the art would reasonably predict to achieve substantially identical results required by claim 12 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01), and thus have a thermal conductivity less than or equal to 0.3 W/m x K.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung and Kesch as stated above for claim 1, further in view of Woodruff et al. (US 20160016376 A1) (previously cited).
Regarding claim 9, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not specifically disclose that the hose is comprised at least partially of finished threads.
Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the textile sleeve comprises finished threads (heat-set yarn) (Woodruff, Par. 0009, 0015, and 0030).
Since both modified Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and create the hose such that the hose comprises finished thread. This would allow for the threads to impart a bias on the hose and bring the inner and outer edges of the hose into overlapping relation with one another (Woodruff, Par. 0009, 0015, and 0030).
Regarding claim 15, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth further teaches wherein the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer layer sleeve shrinks around and compresses the insulating materials of the inner layer to yield a constructed braided fabric-thermal insulation structure (Herborth, abstract, Par. 0019-0020). Therefore, modified Herborth teaches the radially elastic outer layer is a fabric, and therefore comprises elastic threads.
Modified Herborth does not specifically disclose wherein the hose further comprises multifilament threads running axially, multifilament threads running circumferentially, and wherein the elastic threads are running circumferentially. 
Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the innermost layer comprises multifilament threads such as multifilament fiberglass (Woodruff, Par. 0010, 0016, and 0030), wherein the multifilament are woven circumferentially (Woodruff, Par. 0028-0030, and Fig. 1 – see “Line L”). Woodruff further teaches wherein the outermost layer comprises weft multifilament threads (warped yarn) running axially (Woodruff, Par. 0009, 0028-0029, and Fig. 1 – see “between the opposite ends 20, 22”). Woodruff therefore teaches that it is well known the art to comprise an insulative inner layer with multifilament threads running circumferentially, as well as have the outermost layer threads run axially.

    PNG
    media_image1.png
    324
    616
    media_image1.png
    Greyscale

Woodruff, Fig. 1
Since both modified Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and comprise the inner layer of modified Herborth with weft multifilament threads running circumferentially, as well as comprise the outermost layer with multifilament threads running axially, as well as construct the existing elastic threads to run axially. This would improve insulation and abrasion resistance of the hose (Woodruff, Par. 0010 and 0028-0030).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung and Kesch as stated above for claim 1, further in view of Zhang et al. (US 20150072093 A1) (previously cited).
Regarding claim 11, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not teach wherein the at least one inner layer is formed in the form of ribbons.
Zhang teaches a multilayered hose (Zhang, Par. 0161) wherein the multilayered hose comprises an insulating layer formed in the form of ribbons (Zhang, Par. 0175-0179, and 0190).
Since both modified Herborth and Zhang teach multilayered hoses comprising a thermoplastic foam composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner layer of modified Herborth in the form of ribbons. This would allow for the creation of different shaped articles for use in structural and non-structural parts (Zhang, Par. 0058, 0159-0161, and 0179).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung and Kesch as stated above for claim 1, further in view of Iwata et al. (US 5821180 A) (previously cited).
Regarding claim 13, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not teach wherein the hose has a wall thickness ranging from 1 to 8 mm.
Iwata teaches a heat resistant and wear-resistant (abrasion resistance) hose (Iwata, Abstract, Col. 4 Lines 29-36, and Col. 11 Line 65 – Col. 12 Line 6), wherein the hose has a wall thickness of 0.5 to 5 mm (Iwata, Col. 11 Lines 33-38), which overlaps the claimed range of 1 to 8 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Herborth and Iwata teach heat resistant and wear-resistant hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Iwata to modify modified Herborth and create the hose to have a wall thickness in the claimed range. This would allow for improved softness, flexibility, mechanical properties, and durability (Iwata, Col. 11 Lines 33-38).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung, Kesch, and Woodruff as stated above for claims 1 and 15, further in view of Fyfe (US 20160236019 A1) (previously cited).
Regarding claim 14, modified Herborth teaches all of the elements of the claimed invention as stated above for claims 1 and 15. Modified Herborth further teaches wherein the outer layer has an elastic weft thread (Herborth, Par. 0006-0007, 0017-0020, and Fig. 1-2 – see “protective layer” and “shrinkable”; Woodruff, Par. 0009, 0015, and 0030). 
Modified Herborth does not teach wherein the elastic weft thread is made from silicone rubber.
Fyfe teaches a protective hose comprising an elastic outer layer wherein the elastic outer layer comprises silicon rubber (Fyfe, Abstract, Par. 0041 and 0058).
Since both modified Herborth and Fyfe teach protective hoses comprising an elastic outer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Fyfe to modify modified Herborth and have the elastic outer layer comprise silicon rubber, and therefore have the elastic weft thread of modified Herborth be made from silicone rubber. This would allow for improved heat resistive properties of the hose (Fyfe, Par. 0041 and 0058).

Response to Arguments
Applicant’s remarks and amendments filed 22 August 2022 have been fully considered.
Applicant requests withdrawal of the rejection under 35 USC § 112 set forth in the previous office action.
The rejection under 35 USC § 112 set forth in the previous office action has been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 5-6 of the remarks, Applicant argues that Herborth does not teach a radially elastic outer layer. This is not found persuasive for the following reason:
Applicant’s claims are given their broadest reasonable interpretation. Applicant claims a radially elastic outer layer whereas Herborth teaches a shrinkable outer layer. Since the outer layer can shrink, it is the examiner's position that it is radially elastic at least in a radially inward direction. Further, given that the outer layer is flexible (Herborth, Par. 0024), it is clear that it would be considered to be radially elastic to some degree in either direction. Also, since it does not appear that the contraction/shrinkage of the outer layer is permanent, it is the examiner's position that it would be capable of returning to the expanded position and would therefore be radially elastic in the outward direction. Therefore, Herborth’s shrinkable outer layer has some amount of radial elasticity and satisfies the broadest reasonable interpretation of a radially elastic outer layer.
Secondly, on pages 6-8 of the remarks, Applicant argues that the prior art of record does not teach longitudinal chambers between the inner and outer layer as claimed. This is not found persuasive for the following reasons:
The grounds of rejection as for independent claim 1 is made in view of Herborth, Chung, and Kesch. Herborth teaches a textile hose comprising an inner and outer layer as stated above for claim 1. Further, as stated above Chung teaches that it would be obvious to one of ordinary skill in the art to attach an inner layer and an outer layer of a textile hose in areas by longitudinal binding, resulting in longitudinal chambers therebetween, see Chung figs 1-4. Kesch further teaches that it would have been obvious to one of ordinary skill in the art to fill longitudinal areas between threads with filler threads as stated above. Chung and Kesch both provide motivation for the combinations such as preventing the outer and inner layer from being detached during deformation, ensuring that the hose is not ruptured even if the outer layer is damaged (Chung, Par. 0031-0034), allow for further insulation, and excellent anti-drone effect (Kesch, Par. 0016). Therefore, Herborth in view of Chung and Kesch render obvious the limitations of the independent claim 1. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Herborth in view of Chung and Kesch render obvious all of the limitations of the independent claim 1. As such, the combination as stated above does not include any knowledge gleaned only from the applicant’s disclosure. 
Thirdly, on pages 8-9 of the remarks, Applicant argues that the textile hose is not adapted to be expanded in a single operation and pulled onto an elongated objected and fixed in the desired position. This is not found persuasive for the following reason:
Herborth teaches that the outer layer is pulled and shrunk onto the conduit as stated above. As the outer layer is shrunk onto said conduit, it can be said that it was expanded before it was shrunk. Therefore, Herborth teaches that a hose that is capable of being (i.e. adapted to) expanded, pulled onto, and fixed (shrunk) onto said elongated object. Applicant’s limitation of a “single operation” is given its broadest reasonable interpretation and the act of wrapping the inner layer on the conduit and then shrinking the outer layer on said inner layer can be considered one single operation. Therefore, Herborth teaches that the hose is expanded, pulled onto, and fixed (shrunk) onto said elongated object in one single operation. Additionally, the claimed limitation of a single operation appears to be a recitation of intended use as stated above. Thus, the textile hose of Herborth must simply be capable of being expanded, pulled onto, and fixed onto the elongated member in a single operation.
Regarding Applicant’s arguments that the inner insulating layer is wrapped and therefore would not be capable of expanding, Applicant provides no evidence that the inner insulating layer is incapable of being expanded, pulled onto, and fixed in position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782